Citation Nr: 0843547	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-32 087	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's sons, and the appellant's daughter


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from April 1951 to March 1953.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2006 rating decision of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the appellant's claims file.  The appellant submitted 
additional evidence with a waiver of initial AOJ 
consideration at the Travel Board hearing.

The appellant had also raised the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  At the October 2008 Travel 
Board hearing, the appellant and her representative indicated 
that this was being withdrawn.  Consequently, that matter is 
not before the Board.


FINDINGS OF FACT

1. The veteran died in January 2006; the immediate cause of 
death was pulmonary abscess; vertebral artery stroke was 
listed on his death certificate as a significant condition 
contributing to death but not resulting in the underlying 
pulmonary abscess.

2. At the time of his death, the veteran was in receipt of 
disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a left medullary infarction (stroke) claimed as 
due to VA hospitalization and treatment.

3. It is reasonably shown that the veteran's service-
connected residuals of stroke contributed to cause his death.


CONCLUSION OF LAW

Service connection  for the cause of the veteran's death is 
warranted, (and entitlement to Dependency and Indemnity 
Compensation (DIC) is established.  38 U.S.C.A. §§ 1151, 
1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.312, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the appellant's claim, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in 
notice timing or content would be harmless.  

B.	Factual Background

The veteran died on January [redacted], 2006.  The death certificate 
lists pulmonary abscess as the immediate cause of death and 
vertebral artery stroke as a significant condition 
contributing to the pulmonary abscess.  An autopsy was not 
performed.  At the time of his death, the veteran was 
service-connected for residuals of a stroke secondary to VA 
hospitalization and treatment, rated 100 percent disabling 
pursuant to 38 U.S.C.A. § 1151.

The evidence of record shows that the veteran was 
hospitalized in February 2002 after continued complaints of 
dizziness, left-sided pain in the head, and staggering in the 
morning, out of concerns for a transient ischemic attack 
(TIA) or stroke.  Upon evaluation, a VA physician found that 
the veteran had an otherwise nonfocal neurologic exam with 
"no evidence of acute mass effect, midline shift or bleed," 
on head CT scan.  The veteran returned to the hospital in 
June 2006 with complaints of vertigo.  An MRI was performed, 
revealing a focal infarction of the left medulla.  

A September 2004 VA opinion (based on a review of the record) 
found that, based upon the veteran's symptomatology and 
concerns for a TIA or stroke in February 2002, a complete 
evaluation should have been done at that time, including an 
MRI of the brain, and that a head CT was not the standard of 
care for evaluating for stroke, infarct, ischemia, or TIA.  
Failure to properly diagnose symptoms and signs of a 
posterior circulation infarction in February 2002 resulted in 
his June 2002 stroke.  Thereafter, in a November 2004 rating 
decision, the veteran was awarded disability compensation 
under 38 U.S.C.A. § 1151 for stroke secondary to VA 
hospitalization and treatment, and evaluated as 100 percent 
disabling effective June 5, 2002 (the date of the stroke 
event), and assigned a temporary tentative 10 percent rating 
effective January 1, 2003 (the end of the 6 month 
convalescent period).  

On December 2004 VA examination, the veteran was described as 
very cachectic appearing, thin, and hunched over in a 
wheelchair.  With assistance, he was able to rise from the 
wheelchair and walk with an unsteady gait for short 
distances.  It was noted that he had significant weakness.  
Based on these findings, in a March 2005 rating decision, the 
veteran's stroke residuals were evaluated as 100 percent 
disabling, effective January 1, 2003.  

Treatment records from Eastern Idaho Regional Medical Center 
show that in November 2005, the veteran presented to the 
emergency room with difficulty breathing.  A chest X-ray 
showed extensive pulmonary infiltration on the right 
consistent with pneumonia.  In January 2006, he returned to 
the hospital with difficulty breathing.  A chest X-ray showed 
a large area of consolidation with volume loss in the left 
lung, principally in the lower lobe.  A lung abscess was 
suspected, and left pleural space gas suggested the presence 
of a bronchopleural fistula.  The veteran was admitted and 
stabilized until he developed sudden bradyarrhythmia.  It was 
requested by the family that no resuscitative measures be 
taken, and he passed away.  The cause of death was noted to 
be bradyarrhythmia with pulmonary abscess or infection as 
possible contributing factors.

Medical opinions from several health professionals are 
associated with the record.  In an August 2006, a VA 
physician's assistant (PA) opined that the veteran's service-
connected stroke was unrelated to his death in 2006.  In 
support of this conclusion, the opining PA noted that review 
of treatment records from the veteran's June 2002 
hospitalization showed that records from his speech 
pathologist reported, "speech clear, voice was harsh.  Oral 
motor abilities fully within functional range and adequate 
laryngeal elevation.  The patient given small ice chip, thin 
liquids, puree, and hard solid textures in one half teaspoon 
to normal bite/sip amounts with no evidence of penetration or 
aspiration.  No cough/choke, no increased vocal wetness, no 
subtle signs of silent aspiration noted."  This was followed 
a few days later with, "At this time, he is not at 
significant risk of aspiration."  Thus, with respect to the 
pulmonary abscess, the examiner concluded that although it 
may have been an empyema, which suggests possible aspiration 
pneumonia, the veteran's medical records showed that after 
complaining of dysphagia and dysarthria when he first 
presented to the hospital in June 2002, such problems had 
resolved by the time of his discharge, and there were no 
further reports of these conditions in the veteran's 
treatment records.  The examiner also found that the 
veteran's stroke had stabilized; therefore, in his opinion, 
the pulmonary abscess/infection was most likely due to end 
stage chronic obstructive pulmonary disease, which was most 
likely exacerbated by the veteran's other chronic illnesses.  
The examiner also noted that the veteran's last lab studies 
in January 2006 showed evidence of possible malnutrition with 
albumin of 2.3, suggesting another reason for his worsening 
shortness of breath.  As to the bradyarrhythmia, the examiner 
found that this was most likely a natural progression of the 
veteran's acute disease state, namely pulmonary distress from 
his abscess and pneumonia. 
In a December 2007 letter, the veteran's private pulmonary 
specialist, who reviewed the veteran's medical records. 
opined that there was a relationship between the veteran's 
stroke in 2002 and his subsequent illness (pneumonia) and 
death.  Specifically, the physician found that after the 
veteran's stroke, he had "significant disability . . . that 
caused muscular weakness and some cranial nerve impairment.  
He persevered with his disability but certainly did not have 
a 'full life.'"  The physician noted that several post-
stroke treatment records described the veteran as thin and 
cachectic; this suggested that "he was having difficulty 
with nutrition and possibly swallowing, due to his stroke."  
The physician also opined that the findings found during the 
veteran's January 2006 hospitalization suggest he "may have 
been recurrently aspirating and had anaerobic infection 
leading to his ultimate hospitalization and death.  The 
recurrent aspiration could be related to the prior stroke 
that [he] had suffered previously.  Therefore, it is quite 
possible that there is a relationship between his demise and 
chronic illness."

In a January 2008 letter, the appellant's physician, who 
reviewed the veteran's history noted that after his June 2002 
stroke, the veteran had trouble swallowing and walking; he 
"did relatively well for a few years but became more sick 
towards December of 2005 with weakened condition and troubles 
breathing.  He was taking Ensure because he had a hard time 
chewing and swallowing.  There had been no known fevers or 
sickness leading up to his death."  The physician opined 
that he was "confident that [the veteran's] previous stroke 
clearly did lead up to and was a significant factor in his 
underlying demise and pulmonary abscess secondary to probable 
aspiration and even possible chronic aspiration." 

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was the principal or contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of his death, the veteran was receiving 
compensation under 38 U.S.C.A. § 1151 at the 100 percent rate 
for residuals of a stroke secondary to VA hospitalization and 
treatment.  Under 38 C.F.R. § 3.312(c)(3), where a service 
connected (to include compensated under 38 U.S.C.A. § 1151), 
disability affects a vital organ as distinguished from 
muscular or skeletal functions, and is evaluated as 100 
percent disabling, debilitation may be assumed.

The record includes both medical evidence that tends to 
support the appellant's claim of service connection for the 
cause of the veteran's death and medical evidence that is 
against her claim.  In evaluating medical opinions, the Board 
may place greater weight on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professionals, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

It is noteworthy in this case that in determining whether a 
service connected (to include compensated under 38 U.S.C.A. 
§ 1151) disability contributed to cause the veteran's death, 
the appellant has the benefit of the assumption that the 
veteran's 100 percent rated residuals of stroke caused 
debilitation.  See 38 C.F.R. § 3.312(c)(3).  In determining 
whether such debilitation contributed to cause the veteran's 
death, the Board places greater weight on the December 2007 
opinion by the veteran's physician as he was treating the 
veteran when he died, is a pulmonary specialist, reviewed 
prior clinical records, and explained the rationale for his 
opinion.  This physician emphasized that the veteran's stroke 
left him weak and cachectic, suggestive of difficulty with 
nutrition and swallowing.  This left him less capable of 
resisting other diseases that primarily caused his death.  As 
noted by the physician, the findings present during his 
January 2006 examination suggest that the veteran was 
recurrently aspirating and had an anaerobic infection, which 
led to his ultimate hospitalization and death.  Resolving all 
reasonable doubt in the appellant's favor, the Board finds 
that the evidence reasonably establishes that the veteran's 
100 percent compensable stroke (heart disease), contributed 
to the cause of his death.  Consequently, service connection 
for the cause of the veteran's death is warranted; 
entitlement to DIC benefits is established. 


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


